Citation Nr: 1429337	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  06-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1999 to October 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 
 
The Board most recently remanded this matter for additional development in November 2013.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 

REMAND

Unfortunately, the case again requires remand for additional development.  

In the November 2013 remand, the Board directed that an additional VA examination was to be scheduled if the records received indicated an increase in severity of the disability since the Veteran's most recent examination in November 2011.  

The November 2011 examination report reflects that while the Veteran had symptomatic low back disability, this did not interfere with his sedentary occupation and did not result in difficulty with his sporting activities.  The examiner also noted the absence of neuropathy or radiculopathy.  In contrast, the Veteran's private treating chiropractor, in a September 2013 letter, stated that the Veteran complained of, "miserable back pain mostly due to certain increases in activity at work," and difficulty, "sitting, standing, walking, sleeping, bending and lifting for any length of time."  While the chiropractor noted improvements in lumbar range of motion with chiropractic treatments, the Veteran had persistent pain with most movement.  The chiropractor characterized the conditions of the Veteran's cervical and lumbar spine as "debilitating and chronic," and impacting the Veteran's activities.  

This chiropractic assessment appears consistent with the Veteran's February 2013 statement, when he reported having nearly constant aching pain and soreness, but also "a great deal" of pain and soreness by the second half of the workday.  

In light of these circumstances, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his back disability.

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO/AMC should again undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claim.  This should include records from Murphy Chiropractic in New Castle, Pennsylvania, Advanced Chiropractic in Grove City, Pennsylvania, and  VA medical facilities in Butler and Pittsburgh, Pennsylvania.  

2. Then, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's low back disability.  All pertinent evidence in Virtual VA and VBMS should be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information required to rate any neurological manifestations of the disability.

In addition, the examiner should provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The rationale for each opinion expressed also must be provided. 

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4. Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).


	                                                                  (CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



